Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined.


Continuity/Reexam Information for 15/306981 
    
        
            
                                
            
        
    

Parent Data15306981, filed 10/26/2016 and having 1 RCE-type filing thereinis a national stage entry of PCT/US15/27897 , International Filing Date: 04/28/2015PCT/US15/27897 Claims Priority from Provisional Application 61985799, filed 04/29/2014 PCT/US15/27897 Claims Priority from Provisional Application 62006337, filed 06/02/2014 PCT/US15/27897 Claims Priority from Provisional Application 62022407, filed 07/09/2014 PCT/US15/27897 Claims Priority from Provisional Application 62094542, filed 12/19/2014


mportance of slow vital capacity in the detection of airway obstruction
 mportance of slow vital capacity in the detection of airway obstruction

Importance of slow vital capacity in the detection of airway obstruction*
mportance of slow vital capacity in the detection of airway obstruction
 mportance of slow vital capacity in the detection of airway obstruction

Final Office Action

Claims 1-7 and 13-35 are pending. 
Claims 1-7 and 13-15 were examined. 
Claims 16-35 were withdrawn from consideration as non-elected invention.  
No claim is allowed.  

Skeletal troponin activator Tirasemtiv known as CK-2017357 for treating Muscles.
Cytokinetics is developing tirasemtiv (CK-2017357), a therapy to improve symptoms of muscle weakness and fatigue in people with myasthenia gravis (MG) and other neuromuscular disorders.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/29/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Elected Species:
Structure of the elected species is Tirasemtiv (instant claim 7) known as CK-2017357
[AltContent: rect][AltContent: rect] 
    PNG
    media_image1.png
    176
    339
    media_image1.png
    Greyscale

Election of invention

Previously, in response to restriction requirement, Applicants elected group I, claims 1-18 (dated 10/05/2017). Claims 1-16 read on elected species. Claims 16-18 were withdrawn from consideration because addition of second compound was added.  Claims 1-15 were examined. Restriction is made final. 

Response to Remarks

Applicants response filed on 04/29/2021 is acknowledged.  No amendments were filed.  Applicant’s arguments were fully considered but were not found persuasive.
Applicants argue that none of the cited references, alone or in combination, teach or suggest the invention as claimed. Example 1 is drawn to ALS [0052].   A person skilled can decide the best concentration and percentage which will be more appropriate as needed.  No unexpected or unobvious results by using 25% to 90% of tirasemtiv as claimed. Elected species tirasemtiv is known for claimed treatment.  Specification discloses tables 1-6 some data.  Ther is no showing of any unexpected results which a person skilled in the art would not have reached to the claimed invention at the time when the invention was filed.   The treatments as claimed are taught by the prior art. 
Tirasemtiv is a fast skeletal troponin activator and is a candidate amyotrophic lateral sclerosis (AML) therapeutic. It is a small molecule that enhances the signals between motor neurons and neuromuscular junctions. Tirasemtiv increases muscle strength by amplifying the response of muscle when neuromuscular input is diminished secondary to a neuromuscular disease. Tirasemtiv selectively binds to the fast skeletal troponin complex, thus slowing down the rate of calcium release from troponin C and sensitizing muscle to calcium. As a consequence, the force-calcium relationship of muscle fibers shifts leftwards as does the force-frequency relationship of a nerve-muscle pair.
  Malik teach skeletal muscle troponin activator for improving resistance to skeletal muscle fatigue and diminished resistance to fatigue is a common symptom of multiple diseases such as ALS.  Malik  clearly teaches improvement of resistance to skeletal muscle fatigue, method comprises administering to a subject an effective amount of a skeletal muscle troponin activator. The skeletal muscle fatigue is selected from central fatigue, peripheral fatigue, and a combination thereof. The skeletal muscle troponin activator is a fast skeletal muscle troponin activator. The subject is suffering from a condition selected from peripheral artery disease, claudication, and muscle ischemia. [0006] and [0017].  Malik also teaches methods for improving physical endurance or reducing exercise intolerance in a subject, comprising administering to the subject an effective amount of a skeletal muscle troponin activator.[0007].  See compound A and B in examples 1 and 2 [0288] and [0300].  

Russel teaches the same compound (CK-2017357) for troponin activation to improve physical activity in diseases where neuromuscular function is compromised. baseline grip assessment, rats were dosed orally and grip strength measured at 60 minutes. (2nd para on page 6).  
The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (WO 2013/155262, IDS dated 10/05/2017), Russell et al. (Nature Med. Sept 01, 2012 18(3):452-5, (total pages 1-12, 892 dated 09/20/2020) and  Barros et al.,  J Bras Pneumol. 2013 May-Jun; 39(3): 317–322. doi: 10.1590/S1806-37132013000300008.  These references teach decline in vital function by using skeletal muscle troponin activator including tirasemtiv (CK-2017357) which embraces Applicants claimed invention.  See the entire documents. 

Determining the scope and contents of the prior art.

In regards to claims 1-2, Malik et al. (WO 2013/155262) [0006] teaches compounds, compositions and methods for improving resistance to skeletal muscle fatigue, method comprises administering to a subject an effective amount of a skeletal fast skeletal muscle troponin activator. The subject is suffering from a condition selected from peripheral artery disease, claudication, and muscle ischemia. [0006] and [0017].
Malik also teaches methods for improving physical endurance or reducing exercise intolerance in a subject, comprising administering to the subject an effective amount of a skeletal muscle troponin activator.[0007]
Malik et al teaches methods of improving resistance to fatigue in a skeletal muscle, comprising contacting the skeletal muscle with a skeletal muscle troponin activator, wherein the skeletal muscle troponin activator increases submaximal tension in the skeletal muscle. [0008], [0016]. 
Malik et al. teaches methods of improving resistance to fatigue in a skeletal muscle, comprising contacting the skeletal muscle with a skeletal muscle troponin activator, wherein the skeletal muscle troponin activator reduces the intracellular calcium required by the skeletal muscle to generate force. [0009].
Malik et al. teaches modulating the contractility of fast skeletal muscle. It teaches that modulation and change in function or efficiency of one or more components of the fast skeletal muscle sarcomere, including myosin, actin, tropomyosin, troponin C, troponin I, and troponin from fast skeletal muscle, including fragments and isoforms thereof, as a direct or indirect response to the presence of a compound disclosed relative to the activity of the fast skeletal sarcomere in the absence of the compound. The change may be an increase in activity (potentiation) or a decrease in activity (inhibition), and may be due to the direct interaction of the compound with the sarcomere, or due to the interaction of the compound with one or more other factors that in turn affect the sarcomere or one or more of its components. In some embodiments, modulation is a potentiation of function or efficiency of one or more components of the fast skeletal muscle sarcomere, including myosin, actin, tropomyosin, troponin C, troponin I, and troponin T from fast skeletal muscle, including fragments and isoforms thereof. Modulation may be mediated by any mechanism and at fast skeletal sarcomere to contraction at lower Ca2+ concentrations. [0109], [0015] and [0116].
In regards to claim 3, Malik teaches selecting binding to a target protein in one type of muscle or muscle fiber as opposed to other types. For example, a compound selectively binds to fast skeletal troponin C if the compound preferentially binds troponin C in the troponin complex of a fast skeletal muscle fiber or sarcomere in comparison with troponin C in the troponin complex of a slow muscle fiber or sarcomere or with troponin C in the troponin complex of a cardiac sarcomere. [0118].
In regards to claims 4-6. Malik teaches that fatigue constitutes a major factor in quality of life in conditions such as ALS, COPD, multiple sclerosis, myocardial infarction, claudication, myasthenia gravis, anemia, and chronic fatigue syndrome.  It teaches that muscle fatigue or skeletal muscle fatigue which is a reduction in contractile capacity following repeat-use and represents a combination of central fatigue (limitations of the central and peripheral nervous system to sustain activity) and peripheral fatigue (intrinsic loss of muscle function such as a reduced effectiveness of excitation-contraction coupling). Together, these result in reduced muscle performance under fatiguing conditions. Diminished resistance to fatigue is a common symptom of multiple diseases with a broad array of causes.[0110].and [0113]

In regards to claim 13-15, drawn to skeletal muscle troponin activation daily dose 500 mg per day, Malik teaches “therapeutically effective amount” or “effective amount” refers to that amount of a compound selected from the disclosed formulas that is sufficient to effect treatment, when administered to a mammal in need of such treatment. The therapeutically effective amount will vary depending upon the subject and disease condition being treated, the weight and age of the subject, the severity of the disease condition, the particular compound selected from the disclosed formulas, the dosing regimen to be followed, timing of administration, the manner of administration and the like, all of which can readily be determined by one of ordinary skill in the art [0114].

Malik teaches compounds which are selectively sensitize fast skeletal muscle to calcium by binding to the troponin complex. By increasing the calcium sensitivity of the troponin-tropomyosin regulatory complex, which is the calcium sensor within the sarcomere that regulates the actin-myosin force-generating interaction, the compounds improve muscle force generation. As a consequence of this activity on the troponin-tropomyosin complex, the compounds amplify the response of muscle to neuromuscular input and also decrease the fatigability of muscle. Thus, the compounds will improve muscle strength in the face of fatigue in healthy subjects as well as subjects suffering from neuromuscular disorders or other conditions marked by muscle weakness. [0119].
Skeletal muscle fatigue is a complex phenomenon that, in general terms, can involve the central nervous system, motor neuron firing, muscle cell depolarization/action potential propagation, release of sarcoplasmic reticulum (SR) calcium, activation of troponin on the thin filaments and cross-bridge cycling of myosin interacting with actin to generate force. Typically, in humans fatigue is thought to minimally involve the central nervous system or the neuromuscular junction, i.e. “central fatigue” but rather primarily involves myocytes themselves. Fatigue is often categorized as either low frequency fatigue due to repeated tetanic stimulation or high frequency fatigue due to continuous high frequency stimulation. Tension declines slowly during a sustained maximum voluntary contraction (low frequency fatigue). [0120].

Ascertaining the differences between the prior art and the claims at issue.
(MPEP §2141.012)

While Malik does not explicitly teach reducing decline in slow vital capacity in a subject by 25% to 90%, the method comprising administering to the subject a therapeutically effective amount of a skeletal muscle troponin activator.  Russell et al. and Barros et al. were added.
In regards to claim 15, Russel et al. teaches oral administration of CK-2017357.  
In regards to claim 1 reducing decline in slow vital capacity in a subject by 25% to 90%, measurement of the reduction in decline in slow vital capacity, Russell teaches measurement of calcium release from troponin and muscle force measurements. (Last 2 para on page 5). Russel randomized animals with a 40-70% drop in grip strength from baseline at 72 hours into blinded vehicle (0.5% HPMC & 0.2% Tween-80) and compound treatment groups (CK-2017357 at 5, 10 and 20 mg/kg). Following baseline grip assessment, rats were dosed orally and grip strength measured at 60 minutes. (2nd para on page 6).  
It teaches that troponin activation may provide a new therapeutic approach to improve physical activity in diseases where neuromuscular function is compromised. Skeletal muscle contraction occurs following motor neuron firing and transmission of this impulse across the neuromuscular junction.
Therefore, measurements of reducing decline in slow vital capacity by 25%-90% as in claim 1 and its dependent claims 2-7 and 13-15, would have been obvious to one skilled in the art would have been obvious to one skilled in the art at the time the invention was filed when Russel clearly teaches rat forelimb grip strength change after oral administration of CK-2017357.  (See figure 4). 

In regards to claims13 and 14, drawn to tirasemtiv, (CK-2017357) 500 mg per day Russel teaches administration of the same compounds 5, 10 and 20 mg/kg in fig. 4 once or twice a day  (See also 2nd para on page 6).

A person skilled in the art would be able to find an appropriated dose in the range taught by the prior art with reasonable expectation of success. One skilled in the art would consider patient’s condition, age, and severity disease along with other factors while deciding to administer an appropriate dose. 
Russel teaches limited neuromuscular input results in muscle weakness in neuromuscular disease either because of a reduction in the density of muscle innervation, the rate of neuromuscular junction activation or the efficiency of synaptic. Fast skeletal troponin activator, CK-2017357, increases muscle strength by amplifying the response of muscle when neuromuscular input is diminished secondary to a neuromuscular disease. Binding selectively to the fast skeletal troponin complex, CK-2017357 slows the rate of calcium release from troponin C and sensitizes muscle to calcium. As a consequence, the force-calcium relationship of muscle fibers shifts leftwards as does the force-frequency relationship of a nerve muscle pair. In vitro and in vivo, CK-2017357 increases the production of force at sub-maximal stimulation rates. Importantly, Russel shows that sensitization of the fast skeletal troponin complex to calcium improves muscle force and grip strength immediately after single doses of CK-2017357 in a model of neuromuscular disease, myasthenia gravis. Troponin activation may provide a new therapeutic approach to improve physical activity in diseases where neuromuscular function is compromised. Skeletal muscle contraction occurs following motor neuron firing and transmission of this impulse across the neuromuscular junction (NMJ). The ensuing action potential triggers the release of calcium from the sarcoplasmic reticulum (SR). As the frequency of nerve firing increases, the amount of calcium released from the SR increases, causing the force of muscle contraction. (Abstract) 
Skeletal troponin activator CK-2017357 selectively sensitize fast skeletal muscle to calcium by binding to its troponin complex.   (See Figs 1-4).  
In regards to claim 7, Russell teaches skeletal troponin activator CK-2017357 improves muscle and physical function in a model of neuromuscular disease, (Fig-4). It binds to the skeletal troponin complex and slows calcium release. 


    PNG
    media_image2.png
    524
    631
    media_image2.png
    Greyscale

See Figure 1 on page 9 of the reference. Figure 2 on page 10, where CK-2017357 binds to the skeletal troponin complex and slows calcium release, Figure 3, where CK-2017357 shifts the force-calcium relationship in fast skeletal muscle leftwards and amplifies the response of muscle to nervous input and Figure 4 on page 12, where CK-2017357improves muscle and physical function in a model of neuromuscular disease. 
Russel teaches the effects on calcium sensitivity, CK-2017357 should result in an increase in the response of muscle to neuromuscular input. In this fast fiber skeletal muscle, systemic infusion of CK-2017357 resulted in rapid, dose-dependent increases in muscle force (Supplementary Fig. 2), (Fig. 3c). Tension in the absence of nerve stimulation did not change following treatment. Thus, the change in the force-frequency relationship was consistent with the effect of CK-2017357 on the force-calcium relationship in skinned muscle fibers. (Last para on page 3)

Russel teaches CK-2017357 is a selective sensitizer of the fast skeletal troponin complex and a direct activator of skeletal muscle function. CK-2017357 may represent a therapeutic option for a range of serious neuromuscular disorders, by increasing muscle and reducing fatigability. Evidence also points to reduced efficiency of motor neuron excitation contraction coupling in the sarcopenia of old age suggesting potentially broader applicability of this mechanism of action. Direct activators of the skeletal sarcomere, like the fast skeletal troponin activator, CK-2017357, may therefore hold promise in an array of patient conditions marked by muscle weakness.  (2nd last para, on page 4).
It would have been obvious to one of ordinary skill in the art, based on the teachings of Malik, that to reduce fatigue includes that the decline of the subject's slow vital capacity (SVC) is reduced, since the two goals have the equivalent result. .Malik teaches that the skeletal muscle troponin activator is a fast skeletal muscle troponin activator the skeletal muscle troponin activator is a fast skeletal muscle troponin activator.
Russell teaches CK-2017357 improves muscle and physical function in a model of neuromuscular disease, (Fig-4). It binds to the skeletal troponin complex and slows calcium release. Administration of CK-2017357 increased the grip strength more than 50% increase in grip strength.  
Even though Russel teaches measurements reducing decline in slow vital capacity in a as cited above does not explicitly teaches slow vascular capacity (SVC), Barros et al. teaches airway obstruction by determining the FEV1/FVC and FEV1/slow vital capacity (SVC) ratios.
Barros et al teaches airway obstruction by determining the FEV1/FVC and FEV1/slow vital capacity (SVC) ratios. The FEV1/SVC ratio detected the presence of airway obstruction in more individuals than did the FEV1/FVC ratio; that is, the FEV1/SVC ratio is more reliable than is the FEV1/FVC ratio in the detection of obstructive pulmonary disease. (Conclusion and results).  Barros et al. teaches that the FEV1/FVC ratio revealed the presence of airway obstruction in 476 individuals (43.9%), compared with 566 individuals (52.2%) for the analysis of the FEV1/SVC ratio. In the airway obstruction, airway obstruction plus lung hyperinflation, and mixed pattern groups, the difference between SVC and FVC (SVC − FVC) was statistically superior to that in the normal pulmonary function, reduced FEF, and restrictive lung disease groups. The SVC − FVC parameter showed a significant negative correlation with FEV1 (in % of the predicted value) only in the airway obstruction plus lung hyperinflation group.  (Results).


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to find reduction of decline in slow vital capacity by 25% to 90% by administration a skeletal muscle troponin activators instantly claimed. Malik et al which teaches methods for improving resistance to skeletal muscle fatigue, method comprises administering to a subject an effective amount of a skeletal muscle troponin activator, skeletal muscle (includes central fatigue, peripheral fatigue, and a combination thereof).  Malik et al teaches methods of improving resistance to fatigue in a skeletal muscle, comprising contacting the skeletal muscle with a skeletal muscle troponin activator, wherein the skeletal muscle troponin activator increases submaximal tension in the skeletal muscle.  Since Malik et al. that modulation and change in function or efficiency of one or more components of the fast skeletal muscle sarcomere, including myosin, actin, tropomyosin, troponin C, troponin I, and troponin from fast skeletal muscle, including fragments and isoforms thereof, as a direct or indirect response to the presence of a compound disclosed relative to the activity of the fast skeletal sarcomere in the absence of the compound. The change may be an increase in activity (potentiation) or a decrease in activity (inhibition), through sensitization of the fast skeletal sarcomere to contraction at lower Ca2+ concentrations.
In regards to claim 3, Malik teaches selecting binding to a target protein in one type of muscle or muscle fiber as opposed to other types. For example, a compound selectively binds to fast skeletal troponin C if the compound preferentially binds troponin C in the troponin complex of a fast skeletal muscle fiber or sarcomere in comparison with troponin C in the troponin complex of a slow muscle fiber or sarcomere or with troponin C in the troponin complex of a cardiac sarcomere, fatigue constitutes a major factor in quality of life in conditions such as ALS, COPD, multiple sclerosis, myocardial infarction, claudication, myasthenia gravis, anemia, and chronic fatigue syndrome.  Since muscle fatigue or skeletal muscle fatigue reduces contractile capacity following repeat-use and represents a combination of central fatigue (limitations of the central and peripheral nervous system to sustain activity) and peripheral fatigue (intrinsic loss of muscle function such as a reduced effectiveness of excitation-contraction coupling) which results in reduced muscle performance under fatiguing conditions. Diminished resistance to fatigue is a common symptom of multiple diseases with a broad array of causes.
One skilled in the art at the time the invention was filed would apply Russell et al., CK-2017357 improves muscle and physical function in a model of neuromuscular disease, (Fig-4) and binds to the skeletal troponin complex and slows calcium release because administration of CK-2017357 increased the grip strength more than 50% increase in grip strength.  The results also suggested that the CK-2017357-mediated increases in muscle function required prior muscular weakness.  It teaches CK-2017357 increased the sensitivity of fast skeletal muscle to calcium but had little or no effect on slow skeletal muscle or cardiac muscle and CK-2017357 binding was at an interface between two or more troponin subunits.  CK-2017357 could increase muscle force in a model of neuromuscular disease. 
It would have been obvious to one skilled in the art with reasonable expectation was success to use CK-2017357 which will increase muscle strength which can be measure and reduce decline in slow vital capacity (SVC).  Slow vital capacity (SVC) is taught by Barros et al.  The measure of decline in capacity from 25% to 90% would have been obvious to one skilled in the art at the time the invention was filed. Malik teaches wherein the skeletal muscle troponin activator selectively binds to skeletal muscle troponin.  Since Russel randomized animals with a 40-70% drop in grip strength treatment by CK-2017357 at 5, 10 and 20 mg/kg). Following baseline grip assessment, rats were dosed orally and grip strength measured at 60 minutes. The efficacy of the alternative treatment was examined 96 hours after antibody injection, in a crossover design. (2nd para on page 6).  
It would have been obvious to one skilled in the art to prepare the doses in amounts as in claims 13 and 14, because anyone of ordinary skill in the art will appreciate; preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe condition would require a correspondingly higher dosage. It is obvious to vary and/or optimize the amount of (compound) provided in the composition, according to the guidance provided by (reference), to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628